Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on 5/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "high-hardness wear-resistant steel" in claims 1-3 is a relative term which renders the claims indefinite.  The term "high-hardness wear-resistant" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 
The term "center region" in claim 1 is a relative term which renders the claim indefinite.  The term "center" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim 1 is unclear due to the limitation “and satisfying Relational expression 1: t(v_M97), < 0.55H1, where t(v_M97) is a thickness of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction, and HI is a hardenability index determined by an alloying element and is represented by a component relationship: HI = 0.54[C] x (0.73[Si]+1) x (4.12[Mn]±1) x (0.36[Cu]±1) x (0.41[Ni]+1) x (2.15 [Cr]+1) x (3.04 [Mo]±1) x (1.75 [V]±1) x (0.12 [Co]+1) x 33, in which each element refers to a weight content”. It is unclear what measurement is meant by this thickness relational expression. Without units of measure, the metes and bounds of the expression cannot be determined.  

Claim 1 is unclear due to the limitation “a thickness of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction”. For example, the specification seems to restrict the thickness to a specific value, and it is not clear then what the metes and bounds of the claim are when no actual thickness is specified in the claim. There is no clear nexus between a thickness of a steel and the limitation of the steel of the claim. It is not clear whether “a steel” is the steel composition of the claim or any steel with “a martensite fraction is 97% or more in a center region of the steel in a thickness direction”. 

The term "center hardness" in claim 3 is a relative term which renders the claim indefinite.  The term "center" is not defined by the claim, the specification does not provide a 

Claims 2-3 are indefinite as well, from their dependency on indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murota et al. (JP-2007092155-A, see machine translation unless otherwise noted, hereinafter Murota).

Applicant is reminded that claims 1-3 are rejected for being 112b indefinite as stated above.

Regarding claim 1, Murota teaches steel sheets which have high hardness in the surface layer part, and has excellent wear resistance (abstract).  Murota further teaches a broad range steel composition ([0017], [0031]-[0033], [0037]) with overlapping ranges of P, S, Al, Mo, Co, 
Murota further teaches a microstructure of martensite of 90% or more ([0016]) which overlaps the claimed range. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
In the table below summarizes the composition and microstructural limitations of the instant claim and the broad range of Murota.

Instant Claim 1
Murota  Broad Range
Composition (wt.%):
C
0.10 to 0.32  
0.10 to 0.30
Si
0.1 to 0.7
0.05 to 1.0
Mn
0.6 to 1.6
0.1 to 2.0
P
0.05 or less, excluding 0
0.020 or less
S
0.02 or less, excluding 0
0.005 or less
Al
0.07 or less, excluding 0
0.035 to 0.1
Cr
0.1 to 1.5
0.1 to 1
Ni
0. 01 to 2. 0
0.1 to 2
Mo
0. 01 to 0. 8
0.10 < 2Mo + W < 1.40
B
50 ppm or less, excluding 0 (0.005 or less)
0.0003 to 0.0020
Co
0.04 or less, excluding 0
0.01 or less
One or more of:


Cu
0.5 or less, excluding 0
0.1 to 1
Ti
0.02 or less, excluding 0
0.005 to 0.1
Nb
0.05 or less, excluding 0
0.005 to 0.05
V
0.05 or less, excluding 0
 0.01 to 1
Ca
2 to 100 ppm (0.0002 to 0.1)
0.0002 to 0.0050
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):

97 or more
90 or more
Bainite
3 or less
---


The limitation “and satisfying Relational expression 1: t(v_M97), < 0.55H1, where t(v_M97) is a thickness of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction, and HI is a hardenability index determined by an alloying element and is represented by a component relationship: HI = 0.54[C] x (0.73[Si]+1) x (4.12[Mn]±1) x (0.36[Cu]±1) x (0.41[Ni]+1) x (2.15 [Cr]+1) x (3.04 [Mo]±1) x (1.75 [V]±1) x (0.12 [Co]+1) x 33, in which each element refers to a weight content” is treated as a naturally flowed property. 
Murota is silent on a thickness relational expression 1. However the composition and microstructure of Murota overlaps the claimed ranges. The steel that is obvious over Murota, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding claim 2, Murota further teaches Sn: 0.01% or less ([0037]) overlaps the Sn claimed range and reads on the limitation of comprising one or more of ranges of As, Sn, and W. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
 claim 3, Murota further teaches a steel sheet having a surface layer portion having a hardness of 300 HB or more ([0008], lines 107-108) which encompasses the claimed range. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
With regards to the limitation “has a center hardness of 350 HB or more” it is treated as a naturally flowed property. Murota is silent on an interior hardness measurement. However, the composition and microstructure of Murota overlaps the claimed ranges. The steel that is obvious over Murota, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/955,656 (’656). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘656 teach a steel composition which overlaps the composition and microstructure recited in the instant claims 1-2.  In the table below are the composition claims of the instant claims and the claims of ‘656.
 
Instant Claim 1 &2
Claims 1-3 of '656 
Composition (wt.%):
C
0.10 to 0.32  
0.19 to 0.28
Si
0.1 to 0.7
0.1 to 0.7
Mn
0.6 to 1.6
0.6 to 1.6
P
0.05 or less, excluding 0
0.05 or less, excluding 0
S
0.02 or less, excluding 0
0.02 or less, excluding 0
Al
0.07 or less, excluding 0
0.07 or less, excluding 0
Cr
0.1 to 1.5
0.01 to 0.5
Ni
0. 01 to 2.0
0. 01 to 3.0
Mo
0. 01 to 0.8
0. 01 to 0.5
B
50 ppm or less, excluding 0
50 ppm or less, excluding 0
Co
0.04 or less, excluding 0
0.02 or less, excluding 0
One or more of:
 
 
Cu
0.5 or less, excluding 0
0. 01 to 1.5
Ti
0.02 or less, excluding 0
0.02 or less, excluding 0
Nb
0.05 or less, excluding 0
0.05 or less, excluding 0
V
0.05 or less, excluding 0
0.05 or less, excluding 0
Ca
2 to 100 ppm (0.0002 to 0.1)
2 to 100 ppm

 
 
As
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Sn
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
W
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):
Martensite 
97 or more
97 or more
Bainite
3 or less
5 or less


   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
‘656 is silent on Relational expression 1 of instant claim 1. However the composition and microstructure of ‘656 overlaps the claimed ranges. The steel that is obvious over ‘656, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/471,313 (reference claims 1-3 of ‘313 teach a steel composition which overlaps the composition and has the same microstructure and hardness as recited in the instant claims 1-3.  In the table below are the composition claims of the instant claims and the claims of ‘313.
 
Instant Claims 1-3
Claims 1-3 of '313
Composition (wt.%):
C
0.10 to 0.32  
0.08 to 0.16
Si
0.1 to 0.7
0.1 to 0.7
Mn
0.6 to 1.6
0.8 to 1.6
P
0.05 or less, excluding 0
0.05 or less
S
0.02 or less, excluding 0
0.02 or less, excluding 0
Al
0.07 or less, excluding 0
0.07 or less, excluding 0
Cr
0.1 to 1.5
0.1 to 1.0
Ni
0. 01 to 2.0
0. 01 to 0.1
Mo
0. 01 to 0.8
0. 01 to 0.2
B
50 ppm or less, excluding 0
50 ppm or less, excluding 0
Co
0.04 or less, excluding 0
0.04 or less, excluding 0
One or more of:
 
 
Cu
0.5 or less, excluding 0
0.1 or less, excluding 0
Ti
0.02 or less, excluding 0
0.02 or less, excluding 0
Nb
0.05 or less, excluding 0
0.05 or less, excluding 0
V
0.05 or less, excluding 0
0.02 or less, excluding 0
Ca
2 to 100 ppm 
2 to 100 ppm
One or more of:
 
 
As
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Sn
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
W
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):
Martensite 
97 or more
97 or more
Bainite
3 or less
3 or less
Brinell Hardness (HB):
360 to 440
360 to 440



‘313 is silent on Relational expression 1 of instant claim 1. However the composition and microstructure of ‘313 overlaps the claimed ranges. The steel that is obvious over ‘313, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsubo (JP-2015183279-A) contains thick steel sheets with overlapping compositions and structure. 
Maclean et al. (EP-2592168-A1) contains abrasion resistant steel plates with compositions with overlapping ranges without cobalt.
Miura et al. (US-20150225822-A1) contains abrasion resistant steel plates with compositions with overlapping ranges without cobalt.
Yuga et al. (US-20160348208-A1) contains wear-resistant steel plates with overlapping compositions without cobalt and with overlapping HB hardness ranges.
Kumagai et al. (US-20100139820-A1) contains abrasion resistant steel plates with overlapping compositions without cobalt and with overlapping HB hardness ranges.
Li et al. (US-20150211098-A1) contains wear-resistant steel plates with overlapping compositions without cobalt and with overlapping HB hardness ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734